Bailey, J. Several questions are elaborately argued by counsel, but as we view the case, it will be necessary for us to consider but one. If the plaintiffs are entitled to recover at all, their right must depend, among other questions, upon whether they were justified in selling the defendant’s oats on the 10th of September, when they made sale for the purpose of changing the contract which they had made for the defendant, from one calling for oats deliverable in September to one calling for oats deliverable in November. At that time, as the evidence shows, the defendant’s margin was entirely exhausted, and the defendant, although applied to for that purpose, had neglected to furnish the margin which the plaintiffs were entitled to demand. Under the custom prevailing among commission merchants, the plaintiffs at that time, doubtless, had an option to close out the transaction-, By going upon the market and selling the defendant’s oats at-the then market price. They did not seek, however, to avail themselves of that option, bnlj merely sold for the purpose of changing the defendant’s deal from September to November oats. Unless they had authority to make this change, their act in so doing was wrongful, and finds no warrant either in the custom proved, or in any general principle of law; and if wrongful, they could not afterwards, by selling out the November oats, lay the foundation for an action against the defendant. Had they authority, then, to make the change? It is not pretended that such authority was derived directly from the defendant, and the only warrant for the act claimed by the plaintiffs is the telegram from Withrow. The evidence is clear that Withrow had no express authority to send the telegram, and the only question is, whether such authority can be implied. Had no relation of principal and agent subsisted between Withrow and the plaintiffs, this question might easily be answered in the affirmative. In that case the defendant’s statements from time to time, as well as his frequent recognitions of Withrow’s agency, would be quite sufficient to raise an implication of authority to send the telegram. But Withrow was the plaintiffs’ agent in respect to this very matter, and as such, entitled to compensation from them for his services. Hot only were the dealings commenced at his solicitation, but the evidence shows that>each successive step therein was entered upon by the defendant very largely as the result of Withrow’s persuasions. That no man can serve two masters, is a principle recognized both by law and good morals. Withrow could not act as the agent of both the plaintiffs and defendant. Doubtless, had the defendant expressly7 requested Withrow to write or telegraph the plaintiffs to change his deal from September to Hovember oats, and Withrow had done so, the defendant would have been bound. Giving the direction to Withrow would have been tantamount to giving it to the plaintiffs. But the plaintiffs had no right to rely upon any implication of authority to their own agent to act at the same time as the agent of the other party with whom they were dealing. It follows that the sale of September 10 was without authority, and the purchase of the Hovember oats was equally unauthorized. The plaintiffs, then, cannot charge against the defendant the losses resulting from those transactions, and eliminat- • ing those charges from the account, it does not appear that ' anything is due from the defendant to them. In the view of the case we have thus taken, the judgment of the court is warranted by the evidence, and it will accordingly be affirmed. Judgment affirmed.